UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

Bayne Alexis,                          )
                                      )
                Plaintiff,            )
                                      )
       v.                             )       Civil Action No.     11 1t:i2fi
                                      )
                                      )
Hon. Janet Napolitano et al.          )
                                      )
                Defendants.           )


                                   MEMORANDUM OPINION

       This matter is before the Court on review of plaintiff s pro se complaint and application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed pursuant to 28 U.S.c. § 1915(e)(2)(B)(i) (requiring dismissal ofa complaint upon a

determination that the complaint, among other grounds, is frivolous).

       Plaintiff is a resident of Trinidad and Tobago suing under 28 U.S.c. § 1350, commonly

referred to as the Alien Tort Claims Act ("ATCA") or the Alien Tort Statute (,'ATS"). The

complaint barely satisfies the minimal pleading requirements of Rule 8(a) of the Federal Rules of

Civil Procedure, but the court documents attached to the complaint show that plaintiff, a native

of Trinidad and Tobago, was deported as a result of his conviction of an aggravated felony.

Plaintiff appears to allege that the denial of social security benefits based on his removal amounts

to torture. See Compi. at 2. The A TS defines torture as, inter alia, causing "severe [mental or

physical] pain or suffering," and it explicitly excludes "pain or sutTering arising only from or

inherent in, or incidental to, lawful sanctions." 28 U.S.C. § 1350 note, § 3(b).




                                                                                                       3
       Complaints that lack "an arguable basis in law and fact" are subject to dismissal as

frivolous. Brandon v. District 0/ Columbia Bd. o/Parole, 734 F.2d 56, 59 (D.C. Cir. 1984); see

Crisafi v. Holland, 655 F.2d 1305, 1307-08 (D.C. Cir. 1981) ("A court may dismiss as frivolous

complaints reciting bare legal conclusions with no suggestion of supporting facts ... ."). The

instant complaint satisfies the foregoing standard and, thus, will be dismissed as frivolous. A

separate Order accompanies this Memorandum Opinion.




Date: September   ~    ,2011                 United States District Judge




                                                2